Citation Nr: 0735806	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-16 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for Bell's Palsy, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for cerebrovascular 
accident (CVA) or "stroke," to include as secondary to 
Agent Orange exposure.

3.  Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for arthritis of the 
right hand.

6.  Entitlement to service connection for arthritis of the 
right wrist.

7.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the claims on appeal.


FINDINGS OF FACT

1.  The veteran's Bell's Palsy is not of service origin, to 
include as due to it being manifested to a compensable degree 
within one year following the veteran's discharge from 
service, nor is it related to any incident of service, 
including herbicide exposure.

2.  The veteran's CVA is not of service origin, to include as 
due to it being manifested to a compensable degree within one 
year following the veteran's discharge from service, nor is 
it related to any incident of service, including herbicide 
exposure.

3.  The veteran's hypertension is not of service origin, to 
include as due to it being manifested to a compensable degree 
within one year following the veteran's discharge from 
service, nor is it related to any incident of service, 
including herbicide exposure.

4.  The veteran's left ear hearing loss is not of service 
origin, to include as due to it being manifested to a 
compensable degree within one year following the veteran's 
discharge from service.

5.  The veteran's arthritis of the right hand is not of 
service origin, to include as due to it being manifested to a 
compensable degree within one year following the veteran's 
discharge from service.

6.  The veteran's arthritis of the right wrist is not of 
service origin, to include as due to it being manifested to a 
compensable degree within one year following the veteran's 
discharge from service.

7.  The veteran's arthritis of the back is not of service 
origin, to include as due to it being manifested to a 
compensable degree within one year following the veteran's 
discharge from service.


CONCLUSIONS OF LAW

1.  Bell's Palsy was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred, and 
is not due to herbicide exposure in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  CVA was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred, and is not 
due to herbicide exposure in service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred, and 
is not due to herbicide exposure in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A left ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Arthritis of the right hand was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred, and is not due to herbicide exposure in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

6.  Arthritis of the right wrist was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred, and is not due to herbicide exposure in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

7.  Arthritis of the back was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claims on appeal were 
received in February 2004.  A duty to assist letter was 
issued in March 2004 prior to the August 2004 rating decision 
that denied these claims.  Additional duty to assist letters 
were issued in June 2004, August 2004, and October 2004.  The 
letters provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  The duty to assist letters specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder.  
Furthermore, VA and private medical records were obtained and 
associated with the claims.  Attempts were repeatedly made to 
obtain Social Security records but a May 2006 response from 
the Social Security Administration confirmed that records 
were not available.   

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA medical 
examination of June 2005 to address the etiology of the 
Bell's Palsy was based on examination of the veteran and 
review of the record in the claims files.  Regarding the 
other issues on appeal, examination is not warranted where 
the evidence fails to show that such disorders began in 
service or manifested within the presumptive period. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran received such notice in a March 2006 letter.  

II. Service connection

The veteran contends that he is entitled to service 
connection for Bell's Palsy, residuals of CVA, hypertension, 
left ear hearing loss, arthritis of the right hand and wrist 
and arthritis of the back.  The Board notes that the RO in 
the August 2004 rating decision on appeal discussed a prior 
final denial of service connection for Bell's Palsy and 
considered the claim to not be reopened.  However the prior 
denial of service connection for service connection for 
Bell's Palsy in September 1975 was on a direct basis.  As the 
current claim is based on alleged exposure to Agent Orange, 
this is a new claim on a basis that has not been previously 
adjudicated.  Therefore it is not necessary to address 
whether new and material evidence has been submitted to 
reopen a previously denied claim in this matter.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis or a 
cardiovascular disease, including hypertension, or other 
organic diseases of the nervous system is manifest to a 
compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The veteran has submitted evidence from the Joint Services 
Research Center and other records documenting his squadron 
history in support of his contentions that he served in 
Vietnam for the purposes of presumed Agent Orange exposure.  
The RO has accepted such evidence and conceded that the 
veteran has qualifying Vietnam service under 38 U.S.C.A. § 
1116.  See 38 C.F.R. § 3.313.

Service medical records revealed that his February 1967 
entrance examination was all within normal limits on physical 
examination of the ears, upper extremities, cardiovascular 
system with a blood pressure reading of 120/60, spine and 
other musculoskeletal and neurological examination.  His 
audiology findings from this examination were well within 
normal limits.  His report of medical history revealed him to 
say "yes" to frequent or severe headaches and dizzy spells, 
but no to any other musculoskeletal, cardiovascular or 
neurological problems.  The only evidence of any problems 
with the right hand concerned a cut on the hand which was 
sutured and treated with Lidocane in March 1967.  In April 
1967 his finger kept swelling up in the index finger of his 
right hand.  The wound of his right knuckle index finger was 
healing well and there was no infection.  

In December 1967 the veteran sustained a blowout fracture of 
the left orbit while positioning a glass rack, when he 
slipped and struck the left eye on the rack.  There was no 
loss of consciousness, but there was immediate pain and 
diplopia.  In addition to the findings regarding the injury 
to the left eye there was noted to be hypoesthesia in the 
region of the left upper lip and involving the left upper 
teeth.  The diagnosis was blowout fracture left orbit, 
resolving diplopia and hypoesthesia maxillary division, left 
trigeminal nerve.  The service medical records reveal 
treatment for a sprained ankle in July 1967 and again in July 
1968 when he sprained it playing basketball, but no mention 
was made of any injury to any other musculoskeletal region in 
these records.  His September 1970 separation examination was 
all normal on physical examination of the ears, upper 
extremities, cardiovascular system with a blood pressure 
reading of 120/80, spine and other musculoskeletal and 
neurological examination.  A summary of defects noted that in 
December 1967 he sustained a blowout fracture of the left 
orbit, had resolving diplopia on extreme upgaze secondary to 
the first diagnosis and also had hypoesthesia maxillary 
divisions left trigeminal nerve.  

In July 1975 the veteran was hospitalized for investigation 
of an acute onset of paralysis and numbness on the left side 
of his face and noticed symptoms of an inability to hear in 
the left ear about 4 days prior to admission.  He 
subsequently noted numbness in the left side of his face and 
the symptoms progressed to where his lips were biting 
unconsciously and he was unable to shut his left eye.  He 
denied any other neurological symptoms involving extremities.  
There was no past history of similar disabilities.  There was 
no history of seizures, dizziness, tinnitus, double or 
blurred vision or swallowing dysfunction.  He denied having a 
recent febrile illness though there was a record of treatment 
for questionable strep throat approximately 2 months prior to 
admission.  The veteran had stopped penicillin about a month 
ago but had been seen for persistent sore throat and low 
grade fevers.  He did complain of pressure sensation behind 
his left eye.  He denied a history of diabetes mellitus.  His 
past medical history was significant for a blowout fracture 
of the left orbit with no sequela.  Physical examination 
showed intact cranial nerves 1 through 6 with fine nystagmus 
on extreme right lateral gaze and 5th cranial nerve decreased 
sensation to pain, touch and vibration on the left probably 
secondary to 7th nerve dysfunction.  Motor was symmetrical 
and intact.  The 7th nerve, the veteran had a left 
hyperacusis and he had a left peripheral paralysis with left 
palpable fissure wider than the right.  His taste was 
decreased on the left half of the tongue.  His 8th cranial 
nerve was normal for hearing.  The rest of the examination of 
nerves 9-12 were normal and the rest of the neurological and 
physical examinations were within normal limits.  Tests 
indicated good prognosis for recovery.  The final diagnosis 
was Bell's Palsy.  On subsequent examinations of the 
initially noted decrease in sensation of the left side of the 
face he was found to be inconsistent on testing and this was 
felt to not be particularly related to the Bell's Palsy.  

The VA and private medical records reflect that the earliest 
evidence of CVA, hypertension, hearing loss and complaints 
regarding the right hand and right wrist are not shown until 
2003.  In May 2003 he was seen for complaints of dizzy spells 
and frequent vertiginous episodes.  In September 2003 he was 
seen for complaints of fatigue and persistent dizziness.  
Magnetic resonance imaging (MRI) was noted to show a small 
old right cerebellar infarct.  In October 2003 the veteran 
was seen for medication follow-up and said he had 2 strokes 
in the past 6 months with aching and numbness worse on the 
left side of his body.  Since the stroke he had drooping of 
the mouth on the left side.  

In November 2003 he was again noted to have had 2 strokes in 
the past 7 months and had arthritis and weakness and used a 
cane for walking.  His right hand had pain when making a fist 
and weakness and he was noted to have fallen down during a 
stroke.  The stroke mainly affected his left side.  His past 
medical history was significant for adult illnesses of CVA, 
hypertension, hemiparesis of the left side of the face and 
decreased hearing from the CVA.  On examination his ears were 
positive for hearing loss and tinnitus.  Musculoskeletal was 
positive for joint pain and stiffness of the right hand.  
Physical examination of the head showed no signs of trauma 
and the ears were normal.  Cardiovascular examination showed 
no remarkable finding and his extremities were normal.  
Examination of his lumbar spine revealed no tenderness on 
palpation and straight leg raise was negative.  
Neurologically his cranial nerves were normal and sensory was 
normal.  A blood pressure recheck was 194/113.  A November 
2003 blood pressure recheck revealed blood pressure readings 
of 203/123, 206/128, 176/107 and he was assessed with 
hypertension.  In December 2003 he was referred to physical 
therapy for a diagnosed CVA with residual weakness and gave a 
history of injuring his right hand in a fall during his 
stroke.  A December 2003 X-ray of the right hand showed 
degenerative changes and no other abnormalities seen.   

VA treatment records from 2004 revealed continued treatment 
for residuals of the CVA and hypertension as well as right 
hand and wrist complaints.  In January 2004, he again 
complained of right hand and wrist weakness and pain as a 
result of falling during a stroke.  He was provided a wrist 
brace support for the right hand.  Back problems were first 
complained of in February 2004 when he was seen for 
complaints of acute right sided low back pain and right side 
pain.  He also reported his left ear hissing as well as 
elevated blood pressure readings.  Regarding the low back the 
February 2004 record revealed complaints of daily low back 
pain, joint stiffness and neurologically poor coordination.  
Physical examination showed no tenderness and straight leg 
raising was negative.  His cranial nerves were normal and 
upper and lower extremities were normal.  

In an April 2004 treatment note, the veteran was noted to be 
trying to get benefits for Agent Orange exposure.  He 
complained of irregular heartbeats but no chest pain since 
increasing Clonidine.  His current active problems included 
neuropathy, essential hypertension, coronary artery disease 
(CAD) and late effects of CVA.  Review of the systems was 
positive for hypertension and heart palpitations and positive 
musculoskeletal symptoms of right wrist pain and stiffness 
and chronic back pain.  Physical examination was notable for 
a wrist brace on the right hand from arthritis.  Lumbar spine 
revealed no tenderness on palpation and negative straight leg 
raise.  A May 2004 ear, nose and throat (ENT) consult 
revealed complaints of ringing in the left ear and hearing 
loss.  He was noted to have had a history of stroke in the 
past year with complaints of left ear tinnitus and hearing 
loss since then.  He had episodes of dizziness after the 
stroke.  He also had a history of Bell's Palsy in the 1970's 
and never had complete resolution of the left facial 
paralysis.  The audiogram showed bilateral sensorineural 
hearing loss left worse than right.  The specialist discussed 
that this was most likely due to his recent CVA given that 
these symptoms have been present since that time.  The 
assessment was bilateral hearing loss, status post CVA with 
left ear tinnitus.  

The residuals of CVA continued to be addressed in records 
from June 2004 which again noted the history of 2 strokes 
with subsequent hearing loss on the left and trouble with the 
right arm related to a fall with the second stroke and pain 
and swelling of the hand with lots of residual stiffness.  
The medical history again included old Bell's Palsy.  
Examination revealed the cranial nerves 2-7 to be intact, 
except for the left peripheral 7th weakness and some right 
synkinesis, and decreased hearing left ear.  The rest of the 
neurological examination was unremarkable and the assessment 
was several brainstem strokes.  He had hypertension as a risk 
factor and was a relatively young man.  

Psychiatric treatment records from September 2004 noted the 
veteran to have uncontrolled hypertension, arthritis in his 
hands and 2 strokes.  An October 2004 neurological record 
noted continued left peripheral 7th nerve weakness with 
synknenesia and decreased temperature sense on the left face 
with remaining cranial nerves intact.  The assessment was 
brain stem infarct with residual facial weakness, mild right 
sided long tract signs.  

The report of a June 2005 VA cranial nerves examination to 
evaluate whether the veteran's Bell's Palsy was related to 
the left orbit fracture in service included review of the 
claims file.  The report of treatment for the injury in 
December 1967 after he slipped and struck his left eyebrow on 
the glass rack was recited in detail.  He reported swelling 
at the time and laceration of the eyebrow.  The report of the 
detailed examination at the time showed minimal external 
trauma.  There was disconjugate gaze, particular diplopia on 
the up gaze.  Sensory loss was adjacent to the nose and the 
upper gum was present but no mention was made of facial 
weakness.  A discharge summary from the VA in July 1975 noted 
a diagnosis of idiopathic Bell's Palsy with symptoms onset of 
July 12, 1975.  At that time he was noted to have left 
peripheral 7th nerve weakness, hyperaceusis, loss of taste 
over the left tongue and numbness to the left face.  During 
the evaluation his sensory loss was variable and considered 
an unreliable finding.  Also noted was a history of 2 strokes 
in 2003.  

Physical examination revealed him to walk with a cane in his 
left hand and limped on his left leg.  There was decreased 
temperature sensation over the left V1, 2 peripheral 7th 
weakness on the left with little facial expression.  The 
lower cranial nerves were intact.  The temperature sensation 
was intact in the upper extremities and somewhat decreased in 
the left lower extremity.  Vibration sense was mildly 
impaired at the ankles.  The MRI showed old right cerebellar 
hemisphere infarct.  The assessment was that the original 
injury resulted in documented diplopia due to mechanical 
issues with the extraocular muscles and sensory loss in the 
left trigeminal nerve V, second division.  The examiner might 
have expected sensory loss in the first division based on the 
location of the trauma.  The location and nature of the 
injury would not be expected to compromise the facial 7th 
nerve either at the time or in the future.  Clearly the onset 
of facial weakness, of Bell's Palsy was a number of years 
later and was unrelated to the original injury.  

VA treatment records from 2005 to 2006 reflect continued 
treatment for residuals of CVA, hypertension and cardiac 
pathology in addition to hypertension, hearing loss and 
arthritis.  A May 2005 ENT clinic note again related the 
veteran's history of CVA time 2 with complete loss of hearing 
in the left ear following the incident and a gradual 
development of a hissing type of tinnitus.  The results of 
the audiogram from May 2004 showed relatively moderate 
hearing in the right ear and mild sensorineuro hearing loss 
in the left ear.  A repeat audiology test could not be done 
due to unavailability of the audiologist.  Following physical 
examination the assessment was left hearing loss with 
tinnitus status post CVA.  He also continued to complain of 
arthritis, said to have progressed in April 2006, mostly in 
the large joints with complaints of his right wrist 
"ratchets."  The records through 2006 reflect continued 
problems with uncontrolled hypertension and a September 2006 
record gave a history of complaints of uncontrolled 
hypertension for 30 years.  

The veteran testified at a March 2006 hearing before a 
Decision Review Officer at the RO.  At that time, he 
expressed his belief that his Bell's Palsy was possibly 
related to the blow out fracture in 1967 and suggested that 
the strokes and left ear hearing loss may also be related to 
the incident.  He testified that he also broke his left ankle 
playing basketball in July 1968 and that he also injured his 
right hand at the same time trying to break his fall.  He 
also indicated that he hurt his back during this fall.  His 
representative informed him in this hearing that stroke or 
hypertension was not a presumptive disability under Agent 
Orange.  

With the exception of the September 2006 VA record, which 
suggested uncontrolled hypertension dating back 30 years, 
none of the VA or private treatment records related the 
veteran's claimed disabilities to service or to any incident 
therein, including Agent Orange exposure.  

Based on review of the evidence, the Board finds that service 
connection is not warranted for CVA, Bell's Palsy and high 
blood pressure, to include as secondary to exposure to Agent 
Orange.  The Board also finds that service connection for 
hearing loss of the left ear, arthritis of the right hand and 
wrist and arthritis of the lower back is not warranted.  

Regarding the Agent Orange claims, the Board notes that the 
disabilities of CVA, Bell's Palsy and high blood pressure do 
not fall within the list of diseases presumed to be caused by 
Agent Orange exposure under 38 C.F.R. § 3.309(e).  
Additionally the veteran has not presented medical evidence 
linking these diseases directly to service, to include from 
Agent Orange exposure or from any other incident in service.  
Regarding the Bell's Palsy, the Board notes that a VA 
examination was conducted in June 2005 to determine whether 
the veteran's Bell's Palsy could be related to the accident 
in service in which he injured his head sustaining a left 
orbit fracture.  The conclusion drawn by the examiner in this 
examination was that the Bell's Palsy, which had an onset 
time of 5 years post-service, was not related to this 
accident.  Regarding the high blood pressure, although there 
was one record from September 2006 suggesting that 
hypertension had existed for 30 years, this would bring the 
earliest date of onset to 1976, more than 5 years after 
service.  Likewise, the evidence does not show the veteran to 
have had a CVA until 2003 decades after service, and there 
were no underlying cardiovascular problems whatsoever shown 
in service, or within one year of service.  

As far as problems with hearing loss of the left ear, 
arthritis of the right hand and right wrist and arthritis of 
the lower back, there was no evidence of problems with the 
left ear and right wrist until 2003 and no evidence of back 
problems until 2004, well outside the one year presumptive 
period.  There is no medical evidence linking any of these 
problems to any incident in service.  The left ear hearing 
loss has been positively linked to his CVA which is also not 
shown to be related to service, and the right hand and wrist 
complaints are shown by the medical evidence to be related to 
a fall the veteran experienced while having a CVA.  The low 
back complaints, first shown in February 2004 have not been 
linked to any cause by any competent medical evidence.   

The veteran has alleged that his Bell's Palsy, CVA's and left 
ear hearing loss are related to the blow out fracture in 1967 
and that his arthritis of the back, right hand and right 
wrist are related to a fall in 1968 and that his Bell's 
Palsy, CVA's hypertension are generally related to service 
including through Agent Orange exposure.  The Board notes 
that the veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He cannot state, with medical 
certainty, that he has a disability that is related to 
service.  In the absence of evidence demonstrating that the 
veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds, for the reasons stated above, that the preponderance 
of the evidence is against the claims for service connection 
for Bell's Palsy, CVA, hypertension, arthritis of the back, 
left ear hearing loss, arthritis of the right hand and 
arthritis of the right wrist, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for Bell's Palsy is denied.

Service connection for CVA or "stroke," is denied.

Service connection for hypertension is denied.

Service connection for left ear hearing loss is denied.

Service connection for arthritis of the right hand is denied.

Service connection for arthritis of the right wrist is 
denied.

Service connection for arthritis of the back is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


